November 4, 2011 Via Edgar John Hartz Senior Assistant Chief Accountant Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549-7010 Re: NIKE, Inc. Form 10-K for Fiscal Year Ended May 31, 2011 Form 10-Q for Fiscal Quarter ended August 31, 2011 File No. 1-10635 Dear Mr. Hartz: We are in receipt of the Staff’s letter dated October 21, 2011 relating to our Form 10-K for the year ended May 31, 2011 and Form 10-Q for the fiscal quarter ended August 31, 2011 (the “comment letter”).We will respond to the comment letter by no later than November 21, 2011. Very truly yours, /s/ Donald W. Blair Donald W. Blair Vice President and Chief Financial Officer
